DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received September 10, 2021.  Claims 1, 3-8, 10-18, and 20-32 are currently pending with claims 3, 4, 8, 10-18, and 20-31 being withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1 and 5-7 under 35 U.S.C. 102a1 as being anticipated by Polson et al, US 2014/0038933 is withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Polson et al, US 2014/0038933.
Polson et al teach a composition comprising 125ppm Fe(III), HEDP, NaOH, other additives and the balance water, wherein the composition has a pH of 10.15 (¶31, example 4).  Note the example specifically states that the final concentration of Fe(III) is 125ppm.  Note that a pH even higher than this example is taught by the reference (example 1), and these compositions have a pH greater than or equal to 10 (¶28).  As clearly these bars are alkaline, and pH’s above 10 are contemplated by the reference, persons of ordinary skill in the soap bar art understand that a pH above 10 and a pH of 11 are essentially the same, and so forming a soap bar at a pH of 11 is an obvious pH value as taught by the reference.
	Applicants have traversed this rejection on the grounds there may be little or no Fe(III) in the soap bar due to the presence of a chelant.  The examiner notes these compositions are adjusted at the end to ensure a concentration of 125 ppm. 

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, US 2016/0020087.
Liu et al teach a composition for cleaning post-CMP residue from a semiconductor (see abstract).  Note these semiconductors are metal substrates.  An example comprises HEDP and KOH to yield a pH of 10.5 (¶87, example AA), and suitable oxidizers of the invention include ferric nitrate (¶44), wherein oxidizers may be present in amounts as low as 100ppm (¶38).  It would have been obvious for one of ordinary skill in the art to add an oxidizer to example AA with confidence of forming an effective semiconductor cleaner as the use of oxidizers is contemplated by the reference.
As pointed out by applicants, the example also contains a phosphate salt and these are preferred buffers of the invention (¶45).  Also taught in ¶45, however, is that HEDP may stand alone as a preferred buffer of the invention.  The examiner maintains that persons of skill in the art, well aware of the problems with phosphates in lakes and rivers, and aware that HEDP may stand alone as the buffer of Liu et al, would prepare example AA with just HEDP as a buffer with a reasonable expectation of still maintaining an effective post-CMP residue cleaner. 
Applicants have traversed this rejection based on the phosphate issue and this is addressed above. 

Claims 1, 5-7, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura, US 2009/0004863.
Kamimura teaches a composition for CMP for a semiconductor containing a ruthenium layer, which is a metal (see abstract).  The composition may contain chelants, such as HEDP (¶116), oxidizers, such as ferric nitrate, chloride, and sulfate (¶43), wherein oxidizers may be present in amounts as low as 0.01 mol/L (¶44).  The pH of these compositions may be as high as 12 by the use of alkaline buffering agents (¶110-112).  It would have been obvious for one of ordinary skill in the art to add well-known ingredients to a semiconductor cleaner as all of these components are taught as suitable by the reference.  
With respect to claim 32, the composition may contain a polishing particulate which may be cobalt oxide, and so it would have been obvious for one of ordinary skill in the art to include cobalt oxide in the semiconductor cleaner of the reference as cobalt oxide is taught as a suitable particulate.
Applicants traverse on the grounds that 0.01 mol/L results in a ppm of iron which is outside the range claimed.  The examiner acknowledges the prepared 1L of solution may be just outside the range claimed, but persons of ordinary skill in the art understand these CMP processes are aqueous systems and any composition will be diluted, and likely significantly so beyond one liter, such that persons of skill would expect an in-use solution to have amounts that fall within the presently claimed range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761